People v Jean (2020 NY Slip Op 02712)





People v Jean


2020 NY Slip Op 02712


Decided on May 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020

Acosta, P.J., Renwick, Richter, González, JJ.


11472 4206/16

[*1] The People of the State of New York, Respondent,
vVladimir Jean, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Harold V. Ferguson, Jr., of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at suppression hearing; Daniel P. Conviser, J. at jury trial and sentencing), rendered September 26, 2017, convicting defendant of criminal possession of a weapon in the second degree and driving while intoxicated, and sentencing him to an aggregate term of six years, unanimously affirmed.
The hearing court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, including its finding that an officer testified credibly about his observation, after an undisputedly lawful stop of defendant's car, of a firearm in plain view. There was no basis to suppress defendant's statement, even though it was made while defendant was in custody and had not yet received Miranda  warnings. Defendant's inquiry about why the police were arresting his passenger was "immediately met by a brief and relatively innocuous answer by the police officer," not constituting interrogation or its functional equivalent (People v Rivers , 56 NY2d 476, 480 [1982]; compare People v Lanahan , 55 NY2d 711 [1981] [detailed recital of evidence held equivalent to interrogation]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2020
CLERK